The State of TexasAppellee/s




                                Fourth Court of Appeals
                                        San Antonio, Texas
                                                   May 6, 2014

                                              No. 04-14-00287-CR

                                              Sandra MORTIMER,
                                                    Appellant

                                                        v.

                                           THE STATE OF TEXAS,
                                                 Appellee

                           From the 290th Judicial District Court, Bexar County, Texas
                                         Trial Court No. 2013CR9808
                                   Honorable Melisa Skinner, Judge Presiding

                                                 O R D E R
         A Trial Court’s Certification of Defendant’s Right of Appeal has been filed in this appeal in which the
trial court judge certifies that the underlying criminal case “is a plea-bargain case, and the defendant has NO
right of appeal.” We, therefore, ORDER the trial court clerk to file a clerk’s record within ten days from the
date of this order containing the following documents:

1.      All pre-trial orders and the related pre-trial motions;

2.      The Court Admonishments, the Waiver, Consent to Stipulation of Testimony and Stipulations, and all
        other documents relating to the defendant=s plea bargain;

3.      The judgment;

4.      All post-judgment motions and orders;

5.      The notice of appeal;

6.      The Trial Court’s Certification of Defendant’s Right of Appeal; and

7.      The criminal docket sheet.

         All other appellate deadlines are suspended pending further order of this court. The clerk of this court
is ORDERED to send a copy of this order to the attorneys of record, the trial court clerk, and the court
reporter(s) responsible for preparing the reporter’s record in this appeal.

                                                              _________________________________
                                                              Karen Angelini, Justice

        IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said court on this 6th
day of May, 2014.


                                                              ___________________________________
                                                              Keith E. Hottle
                                                              Clerk of Court